            Case 1:20-mc-00059 Document 1 Filed 01/31/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



  In re Application of                                       Index No. 20-mc-59


  SOCIAL & HEALTH INSURANCES (SZV),                         APPLICATION FOR AN ORDER
                                                            PURSUANT TO 28 U.S.C. § 1782
                            Applicant,                      TO CONDUCT DISCOVERY
                                                            FOR USE IN FOREIGN
  For an Order Pursuant to 28 U.S.C. § 1782 Granting        PROCEEDINGS AND
  Leave to Obtain Discovery from JPMorgan Chase &           SUPPORTING MEMORANDUM
  Co. for Use in Foreign Proceedings.




               Social & Health Insurances (SZV), applies to the Court for an order pursuant to 28

U.S.C. § 1782 granting SZV leave to obtain targeted discovery from JPMorgan Chase & Co.

(“JPMorgan”) for use in foreign proceedings. This application is supported by the memorandum

of points and authorities below and the Declaration of Joseph V. DeMarco, Esq. (“DeMarco

Decl.”), filed concurrently herewith. A draft of the proposed subpoena is attached to this

application as Exhibit A, and a proposed order is submitted below as part of the application.

   I.      INTRODUCTION

               SZV is a semi-independent governing body that executes the administration and

management of the National Health and Social Insurance Schemes of Sint Maarten. SZV covers

the healthcare costs of approximately two-thirds of Sint Maarteners. SZV also administers other

social programs in Sint Maarten, including severance pay insurance, general widow(ers) and

orphans insurance, and general old-age insurance.

               In March 2019, SZV was victimized by a malicious scheme, resulting in the

fraudulent transfer of $500,000 of Sint Maarten’s social funds from SZV’s local bank to an

                                                        1
             Case 1:20-mc-00059 Document 1 Filed 01/31/20 Page 2 of 11



account at JPMorgan in New York. Through this application, SZV seeks narrowly-tailored

discovery from JPMorgan for documents relating to the fraudulent transaction and the account to

which the funds were transferred and to assist SZV in vindicating its rights in the Kingdom of

the Netherlands (including its constituent countries, collectively the “Netherlands”) or elsewhere.

                SZV’s application satisfies all statutory requirements necessary to obtain

discovery under Section 1782. Specifically: (1) SZV is seeking discovery from an entity

(JPMorgan) whose headquarters are located in this District; (2) the discovery sought is for use in

contemplated foreign civil or criminal proceedings in the Netherlands or other foreign

jurisdictions where the perpetrators of the fraud may be found; and (3) SZV is an interested party

in those proceedings, as it will be either the plaintiff in any civil suit or the victim in any criminal

case. See 28 U.S.C. § 1782.

                Moreover, the factors identified by the Supreme Court to guide the district courts’

discretion in analyzing applications under Section 1782 all squarely favor granting SZV’s

request. See Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264-65 (2004).          In

particular: (1) JPMorgan is not reasonably expected to be a participant in the foreign

proceedings; (2) the Netherlands is receptive to discovery obtained through a Section 1782

application; (3) SZV’s application is not an attempt to circumvent the proof-gathering

requirements of the Netherlands’ legal authorities; and (4) the discovery being sought is in no

way burdensome or intrusive; rather, it is an extremely narrow request seeking only records

related to a single account and a single transaction. Accordingly, SZV respectfully requests that

the Court enter an order allowing SZV to serve the subpoena attached as Exhibit A upon

JPMorgan.




                                                           2
            Case 1:20-mc-00059 Document 1 Filed 01/31/20 Page 3 of 11



   II.     FACTUAL BACKGROUND

               SZV, in order to facilitate the provision of social services in Sint Maarten,

maintains a bank account at Windward Island Bank Ltd. (“Windward”) in Sint Maarten. At

some point on or prior to March 4, 2019, an unknown actor gained access to an email account

belonging to SZV’s Chief Financial Officer. On March 4, 2019, that wrongdoer used that access

to email instructions to another SZV employee to initiate a wire transfer in the amount of

$500,000 from SZV’s account at Windward to a JPMorgan account in New York purportedly

belonging to “Foodmate BV.” The transfer cleared on or about March 6, 2019.

               SZV discovered the fraud on March 11, 2019, when SZV’s CFO was asked by a

colleague how to classify the transaction. The CFO, having been previously unaware of the

transfer, was then shown the email containing the direction upon which the transfer was initiated.

That email, which the CFO had not sent, originated from the CFO’s account, but had

subsequently been deleted from his outbox. SZV immediately realized that the CFO’s email

account had likely been hacked and took steps to secure its systems.

               Approximately twenty-five minutes after the discovery of the fraud, SZV

contacted Windward to request that it initiate the process of reversing the transfer. Windward

indicated that it would be unlikely to do so because more than forty-eight hours had elapsed

since the transaction. Later that same day, SZV contacted JPMorgan to inform it of the fraud

and to request the return of the stolen funds. JPMorgan instructed SZV to contact JPMorgan

directly. At SZV’s request, Windward requested that JPMorgan reverse the transaction. Despite

SZV and Windward repeatedly contacting JPMorgan to communicate the urgency of the

situation, SZV did not receive any substantive response from JPMorgan until April 5, 2019. In




                                                         3
            Case 1:20-mc-00059 Document 1 Filed 01/31/20 Page 4 of 11



that response, JPMorgan stated that “We are unable to return as beneficiary account is closed.”

DeMarco Decl. ¶ 4, Exh. A.

                Concurrently, SZV launched its own investigation into the fraud. SZV contacted

Foodmate U.S. Inc. (the Foodmate B.V. affiliate in the United States) which indicated that

neither it nor Foodmate B.V. had an account at JPMorgan. SZV then researched the physical

address associated with the recipient account – 402 Myrtle Avenue, Brooklyn, NY 11205 – and

determined that it was not associated with Foodmate B.V., but rather with a Nigerian non-profit

foundation named Korfoundation. Based on these discoveries and contemporaneous public

reports that a Nigerian group was attempting to defraud companies by hacking into the email

accounts of senior officials and sending false payment orders, SZV concluded that the most

likely explanation was that such a group had fraudulently opened an account at JPMorgan using

Foodmate’s identity, used that account to facilitate its theft from SZV.

                SZV subsequently, by certified mail dated October 25, 2019, requested that

JPMorgan provide information relating to the now-closed account used to facilitate the

transaction and JPMorgan’s anti-fraud measures as applied to that account. JPMorgan responded

in a letter dated November 15, 2019, in which it indicated that it would “not release information

in its possession, custody or control without being served with a properly issued subpoena.”

DeMarco Decl., ¶ 5, Exh. B. As a result, SZV is now requesting that this Court order the

production of records identifying the person or entity who opened the recipient JPMorgan

account and other information which may assist SZV in vindicating its rights against the persons

responsible for this fraud in the Netherlands or other foreign jurisdiction where the perpetrators

may be found.




                                                         4
              Case 1:20-mc-00059 Document 1 Filed 01/31/20 Page 5 of 11



   III.      ARGUMENT

                 A. SZV’s Application Plainly Meets Section 1782’s Statutory Requirements

                 28 U.S.C.§ 1782(a) provides, in pertinent part:

          The district court of the district in which a person resides or is found may order him
          to give his testimony or statement or to produce a document or other thing for use
          in a proceeding in a foreign or international tribunal, including criminal
          investigations conducted before formal accusation. The order may be made
          pursuant to a letter rogatory issued, or request made, by a foreign or international
          tribunal or upon the application of any interested person and may direct that the
          testimony or statement be given, or the document or other thing be produced, before
          a person appointed by the court.

                 A district court “is authorized to grant a § 1782 request where (1) the person from

whom discovery is sought resides (or is found) in the district of the district court to which the

application is made, (2) the discovery is for use in a foreign proceeding before a foreign tribunal,

and (3) the application is made by a foreign or international tribunal or any interested person.”

Brandi-Dohrn v. IKB Deutsche Industriebank AG, 673 F.3d 76, 80 (2d Cir. 2012). SZV’s

application clearly meets each of these statutory requirements.

                     1. JPMorgan Resides in the Southern District of New York

                 The person from whom discovery is sought, JPMorgan, “resides or is found” in

this district as required by 28 U.S.C. § 1782(a). According to JPMorgan’s 2018 Annual Report,

its corporate headquarters is located at 383 Madison Avenue, New York, NY 10179, which is

located in this District. DeMarco Decl. ¶ 6.

                     2. SZV Intends to Use the Discovered Information in a Foreign Proceeding
                        before a Foreign Tribunal

                 SZV seeks information concerning the recipient account at JPMorgan for the

purpose of initiating civil or criminal action either in the Kingdom of the Netherlands or, if the

persons responsible for the fraud are determined to be located elsewhere, in another jurisdiction.

Because SZV is unable, absent JPMorgan’s cooperation, to determine the identity or location of

                                                            5
            Case 1:20-mc-00059 Document 1 Filed 01/31/20 Page 6 of 11



the perpetrators of the fraud, SZV has not yet commenced such proceedings. Nevertheless, an

application under Section 1782 does not require that a foreign proceeding be ongoing, but only

that the information sought be intended for use in a contemplated action. Indeed, the Supreme

Court has held that a formal proceeding in the foreign jurisdiction need not be currently pending,

or even imminent, but rather only that a “dispositive ruling” by the foreign adjudicative body be

“within reasonable contemplation.” Intel, 542 U.S. at 258-59.

                   3. Manifestly, SZV Is an Interested Person in the Contemplated Foreign
                      Proceeding

               SZV is an interested person in the contemplated foreign proceedings because it

will be either the victim in any criminal case or the plaintiff in any civil case brought against the

perpetrators of the fraud. The Supreme Court has taken a broad view of who qualifies as an

“interested person” for purposes of Section 1782 and has been clear that parties to foreign

litigation and complainants in investigations are to be considered “interested persons.” Intel, 542

U.S. at 256-257; see also In re Accent Delight International Ltd., 869 F.3d 121 (2d Cir.

2017)(permitting discovery under Section 1782 by victim of crime); In re Sargeant, 278

F.Supp.3d 814, 822-23 (S.D.N.Y. 2017)(plaintiff in a foreign proceeding is “clearly an interested

person within the meaning of the statute”).

               B. The Intel Factors Strongly Favor Granting SZV’s Application

               A district court has wide discretion to grant discovery under Section 1782. In

exercising such discretion, the Supreme Court has set forth several factors to aid district courts in

determining how to exercise this discretion. These factors include: (1) whether “the person from

whom discovery is sought is a participant in the foreign proceeding”; (2) “the nature of the

foreign tribunal, the character of the proceedings underway abroad, and the receptivity of the

foreign government or the court or agency abroad to U.S. federal-court judicial assistance”; (3)


                                                          6
            Case 1:20-mc-00059 Document 1 Filed 01/31/20 Page 7 of 11



whether the request is “an attempt to circumvent foreign proof-gathering restrictions or other

policies of a foreign country or the United States”; and (4) whether the discovery is “unduly

intrusive or burdensome.” Intel, 542 U.S. at 264-65; Mees v. Buiter, 793 F.3d 291, 298 (2d Cir.

2015). A district court’s discretion is to be exercised “in light of the twin aims of the statute:

‘providing efficient means of assistance to participants in international litigation in our federal

courts and encouraging foreign countries by example to provide similar means of assistance to

our courts.’” Schmitz v. Bernstein Liebhard & Lifshitz, LLP, 376 F.3d 79, 84 (2d Cir.

2004)(quoting In re Metallgesellschaft, 121 F.3d 77, 79 (2d Cir. 1997)). Each of these factors

weighs in favor of granting SZV’s application

                   1. JPMorgan is Not a Party to the Contemplated Foreign Proceedings

               SZV intends to vindicate its rights only against the persons responsible for the

fraud in civil or criminal proceedings abroad in which JPMorgan will not be a party.

JPMorgan’s status as a non-party to the contemplated litigation weighs in favor of granting

SZV’s application because, as the Supreme Court has recognized, non-parties to a foreign

proceeding are often difficult for those proceedings to reach directly, as the foreign tribunal may

not have jurisdiction over nonparticipants which would enable it to order the production of

evidence. Intel, 542 U.S. at 264.

                   2. SZV Seeks Highly Relevant Information that Will Assist the Foreign
                      Proceedings

               The information sought from JPMorgan – which centers on the identity of the

owner of the recipient bank account – is critical to any attempt to vindicate SZV’s claims against

the perpetrators of the fraud because absent such information, SZV will almost certainly be

unable to identify the perpetrators and therefore unable to initiate proceedings against them.

JPMorgan, which maintained the recipient bank account and records concerning the identity of


                                                          7
             Case 1:20-mc-00059 Document 1 Filed 01/31/20 Page 8 of 11



the owner of that account, is the best-equipped, and likely only, party from which this

information may be obtained.

               District courts are encouraged to “take into account the nature of the foreign

tribunal, the character of the proceedings underway abroad, and the receptivity of the foreign

government or the court or agency abroad to U.S. federal-court judicial assistance.” Intel, 542

U.S. at 264. Courts customarily do not find a foreign tribunal to be unreceptive to judicial

assistance from the United States unless there is “authoritative proof that a foreign tribunal

would reject evidence obtained with the aid of Section 1782.” See, e.g., In re Application of

Esses, 101 F.3d 873, 876 (2d Cir. 1996) (emphasis in original).

               Here, there is no authority suggesting that courts in the Netherlands would be

unreceptive to discovery obtained through a Section 1782 application. Indeed, several District

Courts have granted applications under Section 1782 in connection with legal proceedings in the

Netherlands. See, e.g., In re Application of Bloomfield Investment Resources Corp., 315 F.R.D.

165 (S.D.N.Y. 2016); In re Judicial Assistance Pursuant to 28 U.S.C. 1782 by Macquarie Bank

Ltd., No. 2:14-cv-00797-GMN-NJK, 2015 WL 3439103 at *7 (D. Nev. May 28, 2015)(noting

that “Historically speaking, courts in the Netherlands have been receptive to United States

judicial assistance”).

               Since the information sought is highly relevant to establishing the identity of the

defendant in the contemplated proceeding and in light of the lack of reason to believe courts in

the Netherlands would be unreceptive to assistance from this Court in discovery matters, this

factor weighs in favor of granting discovery under Section 1782.




                                                         8
             Case 1:20-mc-00059 Document 1 Filed 01/31/20 Page 9 of 11



                   3. SZV is Not Attempting to Circumvent Any Foreign Proof-Gathering
                      Restrictions

               Section 1782 does not require that the documents sought be discoverable in the

foreign court. Intel, 542 U.S. at 260-63. A district court, however, may consider whether an

applicant is seeking in bad faith “to circumvent proof-gathering restrictions or other policies of a

foreign country or the United States.” Id. at 265. Here, SZV is unaware of any restrictions on

proof-gathering procedures in the Netherlands that would prohibit the discovery it seeks through

Section 1782. As such, this factor weighs in favor of granting SZV’s application.

                   4. SZV’s Request is Tailored to Avoid Undue Burden

               The information SZV seeks from JPMorgan is not unduly intrusive or

burdensome. SZV seeks information concerning only (1) the identity of the individual or entity

who owned the recipient bank account, (2) details relating to how JPMorgan verified the identity

of that owner, and (3) details concerning transactions directed to or from that account. These

records are plainly within the custody and control of JPMorgan, which undoubtedly maintains

such records as a routine business practice. This final Intel factor therefore also weighs in favor

of granting SZV’s application.

   IV.       CONCLUSION

               Because SZV’s request satisfies the statutory requirements of 28 U.S.C. § 1782

and because each of the discretionary Intel factors weigh in favor of granting the application,

SZV respectfully requests that this Court grant its application and enter the proposed order

directing JPMorgan to produce documents as set forth in the accompanying subpoena attached as

Exhibit A.




                                                         9
         Case 1:20-mc-00059 Document 1 Filed 01/31/20 Page 10 of 11




Dated: New York, New York               Respectfully submitted,
       January 31, 2020
                                              DEVORE & DEMARCO LLP

                                        By:      /s/ Joseph V. DeMarco    ,
                                              Joseph V. DeMarco (JD3499)
                                              David M. Hirschberg (DH2718)
                                              99 Park Avenue – Suite 1100
                                              New York, New York 10016
                                              (212) 922-9499
                                              jvd@devoredemarco.com

                                              Attorneys for Social & Health Insurances




                                          10
           Case 1:20-mc-00059 Document 1 Filed 01/31/20 Page 11 of 11



                                   [PROPOSED] ORDER

       IT IS ORDERED that Social & Health Insurances (SZV)’s Application for an Order

Pursuant to 28 U.S.C. § 1782 Granting Leave to Obtain Discovery for Use in Foreign

Proceedings is GRANTED.

       SZV shall be granted leave to seek discovery from JPMorgan Chase & Co. for use in the

foreign proceedings described in SZV’s Application by serving JPMorgan Chase & Co. with a

Subpoena substantially similar in form to the one submitted with SZV’s Application.

       IT IS SO ORDERED

Dated: _________, 2020                                    ____________________________
                                                          United States District Court Judge




                                                     11
